By the Court,

Bailey, J.
Betting on elections is utterly prohibited by the laws of this state. See 242 Crimes Act, Comp. Laws, p. 335.
It follows that all money placed in the hands of stakeholders is to be regarded as placed or deposited in his hands without consideration, to be repaid on demand to the person who deposited the same, or attached by any person having a valid claim, and showing cause of attachment against the depositor. It is a mere naked deposit, and by implication of law, it is deemed to have been deposited to the use of the depositors, respectively, and the share of each is subject to attachment for his debts at any time before it is actually paid over. Brahe on Attachment, sec. 520, Ball v. Gilbert & Trustee, 12 Metcalf, 397.
Whether the party making the bet, in this case, had money of his own, which he deposited, or borrowed it of a friend, is immaterial. If the money was loaned for the purpose of being staked or bet contrary to law and public policy, it was incumbent on the party loaning money for such illegal purpose, to take satisfactory security. If he neglected to do so, the courts cannot interfere for his protection.
Judgment affirmed.
All the justices concurring.